a

co fF NS HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00223-TLN Document1 Filed 12/12/19 Page 1of5

McGREGOR W. SCOTT y =
United States Attorney iy =| FL Fe i
SHELLEY D. WEGER a '

Assistant United States Attorney DEC 12 2019

501 I Street, Suite 10-100
Sacramento, CA 95814 CLERK, U.S. DISTRICT COURT

Telephone: (916) 554-2700 EASTERN DISTRICT OF CALIFORNIA
Facsimile: (916) 554-2900 Ea

Attorneys for Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

2:19 -CR-223-TLN ——

 

 

 

 

UNITED STATES OF AMERICA, CASENO. -
Plaintiff, 18.U.S.C. § 1040(a)(2) — Fraud in Connection with a
Major Disaster or Emergency Benefits
Vv.
DANIEL CONNELLY,
Defendant.
INDICTMENT
The Grand Jury charges:
DANIEL CONNELLY,
defendant herein, as follows:
INTRODUCTION

At all times relevant to this indictment:

1, The Federal Emergency Management Agency, also known as FEMA, was an agency of
the United States government within the Department of Homeland Security (DHS). FEMA’s
responsibilities included, among other things, providing disaster assistance to individuals in an area
declared a major disaster by the President of the United States of America. The President could declare
a major disaster for any natural event that the President determined had caused damage of such severity

that it was beyond the combined capabilities of the state and local governments to respond.

INDICTMENT

 
a

a DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00223-TLN Document1 Filed 12/12/19 Page 2 of 5

2. On or about November 12, 2018, the President of the United States of America declared
that a major disaster existed in California due to damage resulting from wildfires that began on
November 8, 2018. FEMA designates major disasters by name and number. A major disaster
declaration number is preceded by the letters “DR.” The name of the disaster typically relates to the
type and/or location of the disaster. FEMA designated the above identified disaster as: California
Wildfires (DR-4407). —

3. As a result of this presidential declaration, residents of Butte County who were affected
by what has become known as the Camp fire became eligible to apply for disaster assistance from
FEMA.

4, FEMA offered various -types of disaster assistance to residents in the areas affected by the
California wildfires, including through the Individuals and Households Program. The Individuals and
Households Program provided financial assistance and direct services to eligible persons in the form of
Housing Assistance and Other Needs Assistance. Housing Assistance and some forms of Other Needs
Assistance, were available only to an otherwise qualified applicant whose pre-disaster primary residence
incurred disaster-related damage.

I. FRAUD IN CONNECTION WITH A MAJOR DISASTER

5. Defendant herein, on or about January 16, 2019, in the State and Eastern District of
California, did knowingly make a materially false, fictitious, and fraudulent statement and
representation, in a matter involving a benefit authorized, transported, transmitted, transferred,
disbursed, and paid, in connection with a major disaster declared under the section 401 of the Robert T.
Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. § 5170) and where the benefit was a
record, voucher, payment, money and thing of value of the United States and of a Department or Agency
of the United States; and the benefit was transported in the mail at any point in the authorization,
transmission, transfer, disbursement, and payment of that benefit; and the authorization, transportation,
transmission, transfer disbursement, and payment of the benefit was in and affected interstate and
foreign commerce; that is: the defendant knowingly made a false, fictitious, and fraudulent claim for
FEMA assistance in connection with major disaster DR-4407, wherein defendant claimed that he rented

a home at 1040 Pearson Road, Paradise, California, and that this home was his primary residence at the

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oO oOo I DN

 

 

Case 2:19-cr-00223-TLN Document1 Filed 12/12/19 Page 3 of 5

time of the wildfire (DR-4407). Although defendant had previously rented and resided at 1040 Pearson
Road, in truth and in fact, at the time of DR-4407, 1040 Pearson Road was not the defendant’s primary
residence, the defendant did not reside at this address, and the defendant was not renting 1040 Pearson
Road. Asa result of defendant’s claim, he received benefits including cash payments totaling
approximately $2,663. All in violation of Title 18, United States Code, Section 1040(a)(2).

A TRUE BILL.
/s/ Signature on file w/AUSA

 

FOREPERSON

MWrh/

McGREGOR W. SCOTT
United States Attorney

 

INDICTMENT

 
Case 2:19-cr-00223-TLN Document1 Filed 12/12/19 Page 4 of 5

United States v. Daniel Connelly
Penalties for Indictment

COUNT 1:

VIOLATION: 18 U.S.C. § 1040 (a)(2) - Fraud in Connection with a Major Disaster or
Emergency Benefits

PENALTIES: 30 years in prison;

Fine of up to $250,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
Case 2:19-cr-00223-TLN Document1 Filed 12/12/19 Page 5of5

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

VS.

DANIEL CONNELLY

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 1040(a)(2) —
Fraud in Connection with a Major Disaster or Emergency Benefits

 

A true bill,

/s/ Signature on tile w/AUSA

 

 

 

GPO 863525 NQ RAT, WARRANT PENDING HEARING
